DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 27 May 2020 and 24 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 2 appears to only cite that a housing has two portions with no disclosure of how those portions relate to any other limitation and appear to only require the housing have at least 2 sides.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2013/0142406 A1).

Regarding Claim 9, Lang discloses a system for preparing a pharmaceutical compound, comprising: a computing device comprising a processor and a user interface providing an operator with instructions for preparing the pharmaceutical compound [Lang: ¶ [0048]: A processor 66 detecting such a condition may present a message to the agent directing that the units be spread, and may further indicate one or more regions on the stage 72 as appropriate]; a scale operatively coupled to the processor of the computing device [Lang ¶ [0004]: Weighing or counting scales can quicken dispensing while providing an accurate count.  Such scales may, for example, use a reference weight to determine a count of pills or units of medication that are located on the scale.  While generally accurate and faster than manual processes under some circumstances, a counting scale may not necessarily have any inherent provision for determining whether the pills or units disposed on the scales are actually the correct types of pills for filling the prescription]; and an enclosure housing [Lang: FIG. 2: D] comprising a first enclosure housing end [Lang: FIG. 2: E] and a second enclosure housing end [Lang: FIG. 2: F] and housing an image capture device [Lang: FIG. 2: 50] and a barcode scanner [Lang: ¶ [0034]: In some example embodiments, another included interface 92 may support an optical reading device, such as a barcode scanner 94], the enclosure housing supported at the first enclosure housing end by a supporting arm [Lang: FIG. 2: A] and coupled to a portion of the scale [Lang: FIG. 2: ~46], wherein the image capture device is operatively connected to the processor of the computing device and has a field of view positioned to capture an object positioned on the scale [Lang: FIG. 10], and wherein the first enclosure housing end has a height that is less than a height of the second enclosure housing end [Lang: E < F].

    PNG
    media_image1.png
    584
    501
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    533
    516
    media_image2.png
    Greyscale

Instant Application FIG. 1	Lang et al. (US 2013/0142406 A1) FIG. 2 (with Examiner’s notations cited above)
Regarding Claim 12, Lang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang discloses wherein the enclosure housing is supported by the support arm such that the enclosure housing is positioned above the scale [Lang: FIG. 2].

Regarding Claim 14, Lang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang discloses wherein the enclosure housing is formed of an upper portion and a lower portion, and wherein the upper portion of the enclosure housing has a convex profile relative to a top surface of the scale [Lang: FIG. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 8, 13, and 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2013/0142406 A1) in view of Tribble et al. (US 2010/0094653 A1).

Regarding Claim 1, Lang discloses a system for preparing a pharmaceutical compound, comprising: a scale having a platen configured for placement of an object thereon [Lang: FIG. 2; and ¶ [0004]: Weighing or counting scales can quicken dispensing while providing an accurate count.  Such scales may, for example, use a reference weight to determine a count of pills or units of medication that are located on the scale.  While generally accurate and faster than manual processes under some circumstances, a counting scale may not necessarily have any inherent provision for determining whether the pills or units disposed on the scales are actually the correct types of pills for filling the prescription]; a supporting arm  [Lang: FIG. 2: A] comprising a first end [Lang: FIG. 2: B] coupled to a portion of the scale and a second end extending to a position above the platen of the scale [Lang: FIG. 2: C]; and an enclosure housing [Lang: FIG. 2: D] comprising a first enclosure housing end [Lang: FIG. 2: E] and a second enclosure housing end [Lang: FIG. 2: F], the first enclosure housing end attached to and extending from the second end of the supporting arm, the enclosure housing comprising dimensions such that a length [Lang: FIG. 2: L] defined by the first enclosure housing end and the second enclosure housing end is greater than a width [Lang: FIG. 2: W] of the enclosure housing, the enclosure housing configured to house at least an image capture device [Lang: ¶ [0028]: allowing the imager head 50 to be limited in its field of view to the area so illuminated], wherein the enclosure housing has a curved front profile to minimize flow disturbance [Lang: FIG. 2]
Lang may not explicitly disclose when the system is positioned within a flow hood.
However, Tribble discloses a system for preparing a pharmaceutical compound, comprising: a scale having a platen configured for placement of an object thereon [Tribble: ¶ [0071]: he workstation can include various tools and monitoring equipment to assist and perform quality control during the manual preparation of the dose order.  Such tools and monitoring equipment can include barcode scanners, digital cameras, scales, hydrometers, spectrometers, and other tools that can be used to verify the properties of a substance.  For example, a computer monitor at the workstation can prompt the operator to take certain measurements of the dose order being prepared and input the results of those measurements. Failure to input a measurement within an acceptable range can result in the system automatically rejecting the preparation.  Furthermore, to prevent operator fraud, the system can prompt the operator to place the preparation on a scale, or within another instrument, that automates the measurement, thereby reducing the opportunity for the operator to intentionally or unintentionally deceive the system.  In this regard, it should be appreciated that the protocol presented to the used at block 162 is preferably coded to capture the progress made toward dose fulfillment.  Thus, steps taken in completing the protocol or recipe are preferably coupled with specific operator input such as photographing a drug vial, weighing a syringe, and the like, with the inputs being captured and included in a data record that can be forwarded to the pharmacist for review and approval.  The data record can be a record storable in the Ensemble database that is used in a preferred embodiment of the invention]; the system is positioned within a flow hood [Tribble: ¶ [0141]: The present system combines a macro-level workflow manager that tracks the status of dose production in the pharmacy IV room from the receipt of the dose order, through preparation at a workstation that can include a laminar flow hood or chemotherapy bio-hazard cabinet, or distribution to an automated system for preparation, dose verification by a pharmacist, and finally to sorting and distribution from the pharmacy.  Additionally, a micro-level workflow manager is provided at the dose preparation station.  Using a combination of a touch screen, base code imager, camera, printer, foot pedal input and other equipment, the system ensures proper and complete preparation of each dose and provides fill traceability to the products used during preparation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the pharmaceutical preparation system of Lang with the controlled environment preparation system of Tribble in order to provide a safer and more accurate workspace.

Regarding Claim 2, Lang in view of Tribble discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang in view of Tribble discloses wherein the enclosure housing is formed of an upper portion and a lower portion [Lang: FIG. 2: E and F].

Regarding Claim 3, Lang in view of Tribble discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Lang: FIG. 2; and ¶ [0028]].

Regarding Claim 4, Lang in view of Tribble discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang in view of Tribble discloses wherein at least a portion of the second end of the enclosure housing has a height that is greater than a height of at least a portion of the first end of the enclosure housing [Lang: FIG. 1: E > F].

Regarding Claim 5, Lang in view of Tribble discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang in view of Tribble discloses wherein the enclosure housing further comprises a barcode scanner [Lang: ¶ [0034]: In some example embodiments, another included interface 92 may support an optical reading device, such as a barcode scanner 94].

Regarding Claim 8, Lang in view of Tribble discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang in view of Tribble discloses wherein the second end of the enclosure housing has a curved profile to minimize flow disturbance within a flow hood [Lang: FIG. 2; and Tribble: ¶ [0141]].

Regarding Claim 13, Lang disclose(s) all the limitations of Claim 9, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 8. The Examiner notes the system of Claim 13 can be implemented by the system of Claim 8.

Regarding Claim 15, Lang discloses a system for preparing a pharmaceutical compound, comprising: a computing device comprising a user interface providing an operator with instructions for preparing the pharmaceutical compound [Lang: ¶ [0048]: A processor 66 detecting such a condition may present a message to the agent directing that the units be spread, and may further indicate one or more regions on the stage 72 as appropriate]; and a scale operatively connected to the user interface [Lang: FIG. 2; and ¶ [0004]: Weighing or counting scales can quicken dispensing while providing an accurate count.  Such scales may, for example, use a reference weight to determine a count of pills or units of medication that are located on the scale.  While generally accurate and faster than manual processes under some circumstances, a counting scale may not necessarily have any inherent provision for determining whether the pills or units disposed on the scales are actually the correct types of pills for filling the prescription]; and an enclosure housing comprising a camera positioned to capture an image of the scale during the preparation of the pharmaceutical compound [Lang: ¶ [0028]: allowing the imager head 50 to be limited in its field of view to the area so illuminated], the enclosure having a width [Lang: FIG. 2: W] and a height [Lang: FIG. 2: E + F], and wherein along an entire length of the enclosure, the enclosure height is greater than the enclosure width [Lang: FIG. 2: E + F > W].
Lang may not explicitly disclose a flow hood.
[Tribble: ¶ [0036]: A situation board 400 is in communication with the local server and is configured to maintain a high-level view of the work that immediately instructs an observer regarding incomplete work and further allows identification of work that is pending, under preparation or prepared but not yet reviewed by a pharmacist]; and a flow hood having positioned therein [Tribble: ¶ [0141]: The present system combines a macro-level workflow manager that tracks the status of dose production in the pharmacy IV room from the receipt of the dose order, through preparation at a workstation that can include a laminar flow hood or chemotherapy bio-hazard cabinet, or distribution to an automated system for preparation, dose verification by a pharmacist, and finally to sorting and distribution from the pharmacy.  Additionally, a micro-level workflow manager is provided at the dose preparation station.  Using a combination of a touch screen, base code imager, camera, printer, foot pedal input and other equipment, the system ensures proper and complete preparation of each dose and provides fill traceability to the products used during preparation]: a scale operatively connected to the user interface [Tribble: ¶ [0071]: he workstation can include various tools and monitoring equipment to assist and perform quality control during the manual preparation of the dose order.  Such tools and monitoring equipment can include barcode scanners, digital cameras, scales, hydrometers, spectrometers, and other tools that can be used to verify the properties of a substance.  For example, a computer monitor at the workstation can prompt the operator to take certain measurements of the dose order being prepared and input the results of those measurements. Failure to input a measurement within an acceptable range can result in the system automatically rejecting the preparation.  Furthermore, to prevent operator fraud, the system can prompt the operator to place the preparation on a scale, or within another instrument, that automates the measurement, thereby reducing the opportunity for the operator to intentionally or unintentionally deceive the system.  In this regard, it should be appreciated that the protocol presented to the used at block 162 is preferably coded to capture the progress made toward dose fulfillment.  Thus, steps taken in completing the protocol or recipe are preferably coupled with specific operator input such as photographing a drug vial, weighing a syringe, and the like, with the inputs being captured and included in a data record that can be forwarded to the pharmacist for review and approval.  The data record can be a record storable in the Ensemble database that is used in a preferred embodiment of the invention]; and an enclosure housing comprising a camera positioned to capture an image of the scale during the preparation of the pharmaceutical compound [Tribble: ¶ [0141]].
	
Regarding Claim 16, Lang in view of Tribble discloses all the limitations of Claim 15, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang in view of Tribble discloses wherein the enclosure housing is positioned above the scale [Lang: FIG. 2].

Regarding Claim 17, Lang in view of Tribble discloses all the limitations of Claim 15, and is analyzed as previously discussed with respect to that claim.
[Lang: ¶ [0034]].

Regarding Claim 20, Lang in view of Tribble discloses all the limitations of Claim 15, and is analyzed as previously discussed with respect to that claim.
Furthermore, Lang in view of Tribble discloses wherein the enclosure housing has a curved front profile to minimize flow disturbance within the flow hood [Lang: FIG. 1].

Claims 6, 7, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to Claim 9 and Lang in view of Tribble as applied to Claims 1 and 15 above, and further in view of Detwiler et al. (US 2011/0073656 A1).

Regarding Claims 6, 10, and 18, Lang in view of Tribble disclose(s) all the limitations of Claim 1, 9, and 15, and is/are analyzed as previously discussed with respect to those claims.
Lang in view of Tribble does not explicitly disclose wherein the barcode scanner is angled with respect to the image capture device within the enclosure housing.
However, Detwiler discloses wherein the barcode scanner is angled with respect to the image capture device within the enclosure housing [Detwiler: Claim 5: wherein the one or more cameras comprise first and second cameras, and wherein the first camera is oriented such that the imaging device of the first camera is at an angle of +45 degrees from orthogonal to a preferred orientation for a bar code and the imaging device of the second camera is at an angle of -45 degrees from orthogonal to a preferred orientation for a bar code].


Regarding Claims 7, 11, and 19, Lang in view of Tribble and Detwiler disclose(s) all the limitations of Claims 6, 10, and 18, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Lang in view of Tribble and Detwiler discloses wherein the barcode scanner is angled at a 45 angle with respect to a field of view of the image capture device [Detwiler: Claim 5].
		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482